DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
Specification
The amendment filed 9/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new paragraph 0016 and figure 1A, which demonstrates new matter in multiple forms. Figure 1A introduces details that weren’t present in any previously presented figure or described in applicant’s specification. For example, the physical relationships created between the sections when they are slid into place or the details of the sliding itself, such as partiality instead of a flush fit. This is a non-limiting list of examples and not intended to represent every new detail present in the newly filed figure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 5, 6, 21, 22 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “wherein the top, middle and bottom sections are telescopically engaged” and while applicant’s specification appears to provide support for this language in paragraph 0037; “…may be operably engaged in a telescoping configuration;” there does not appear to be any context for how the term is intended to be interpreted. Specifically, the term as defined requires sliding to occur, as in one part sliding into another to which neither applicant’s specification nor applicant’s figures provide any further description or demonstration of any component of applicant’s invention doing any kind of “sliding” as would appear to be necessary for the term. Applicant’s figures, especially the elected embodiment of figures 1-3 show a rigid structure that does not demonstrate any sliding engagement. Further embodiments of applicant’s invention do not provide any clarity as to how the claimed term is intended to be interpreted. Thus one having ordinary skill in the art cannot ascertain the metes and bounds of the claim. This claim shall be interpreted as best understood.
Claims 5, 6, 21, 22, 29 and 30 are also rejected under 35 USC 112(b) due to being dependent from claim 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, 21, 22 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thome (FR 2601400 A1).
Re claim 28, Thome shows a personal sanitary drinking apparatus (Fig. 1, 2) for selective engagement with a bubbler head of a water fountain, the personal sanitary drinking apparatus comprising:
a body (2a/2b) removably engaged with the bubbler head of the water fountain, the body having a top section (2b), a middle section (see annotated figure), and a bottom section (2a), wherein the top, middle, and bottom sections are engaged in a telescoping configuration (p. 1, lines 18-21); and
a central bore (central bore as pictured) defined through the top, middle, and bottom sections of the body, the central bore having a first portion (through 2b) extending through the top section, a second portion (see annotated figure) extending through the middle section, and a third portion (through 2a) extending through the bottom section:
wherein the third portion (through 2a) of the central bore is of a greater diameter than the first (through 2b) and second (see annotated figure) portions of the central bore, and the second portion (see annotated figure) of the central bore is of a greater diameter than the first portion (through 2b) of the central bore; and wherein when the body (2a/2b) is engaged with the bubbler head, the third portion (through 2a) of the central bore receives a discharge port (p. 2, lines 23-26) of the bubbler head therein to permit water flowing out of the discharge port of the bubbler head to pass through the central bore (central bore as pictured) and into a basin of the water fountain when the water fountain is actuated.

    PNG
    media_image1.png
    583
    453
    media_image1.png
    Greyscale

Re claim 5, Thome discloses the discharge port of the bubbler head of the water fountain is substantially covered (p. 2, lines 23-26) by the interior surface of the second portion (Fig. 1, through 2a) of the bore when water is conveyed out of the discharge port.
Re claim 6, Thome shows a cover (Fig. 1, 3) operably engaged with the body (2a/2b), wherein the cover (3) is adapted to cover at least a portion of a water fountain.
Re claim 21, Thome shows the body (Fig. 1, 2a/2b) is tubular and the bore (central bore as pictured) extends along a longitudinal axis of the body; and wherein the longitudinal axis extends between an opening (2’b) in the top end and an opening (2’a) in the bottom end.
Re claim 22, Thome shows the opening (Fig. 1, 2’b) in the top end, the first portion (through 2b) of the bore, the second portion (see annotated figure) of the bore, and the opening (2’a) in the bottom end are all aligned along the longitudinal axis.
Re claim 29, Thome discloses the body is made of a flexible material (p. 1, lines 24-25).
Re claim 30, Thome shows a removable cap (Fig. 2, 3) operable to engage with the top section (2b) of the body.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments of the previously claimed phrase “telescopically engaged” which has now been amended to recite “engaged in a telescoping configuration” for which applicant regards as “synonymous,” applicant relies on newly added figure 1A and states that “as the examiner correctly states, the term ‘telescoping’ requires sliding, as in the top, middle, and bottom sections are envisioned to slide into one another. No other meaning is needed, as this is precisely the meaning imparted in paragraph {0038} ([0037] as filed) where the application recites that these sections are ‘engaged in a telescoping configuration.’” Applicant goes on to describe how the specification clearly lays out size differences which would lend to the idea that the components of the invention would “fit within” each other. However, contrary to applicant’s remarks, figure 1A demonstrates new matter in multiple forms, introducing details that weren’t present in any previously presented figure or described in applicant’s specification. For example, the physical relationship created between the sections when they are slid into place. As such this figure cannot be relied upon. That applicant agrees with the examiner upon the accepted meaning of the term “telescoping” further confuses things as while the cited paragraph of applicant’s specification may demonstrate sizing differences that could lend themselves to a sliding configuration, there is no actual sliding described beyond the optional statement that “the first section 14, the second section 16, and the third section 18 may be operably engaged in a telescoping configuration” (emphasis added) which is followed up by a further statement that these sections may be operably engaged in any suitable manner. This combined with the demonstration presented in applicant’s figures of an elected embodiment that is entirely solid in form presents a direct contradiction in how one having ordinary skill in the art is supposed to interpret the term “telescoping” as presented. As such, the rejection under 35 USC 112(b) is being held.
Regarding applicant’s arguments against the Thome reference, applicant states Thome is “not a drinking device, is not configured to engage the bubbler head of a drinking fountain, and is not configured for selective engagement with a water fountain.” Applicant goes on to state that Thome teaches a wrench for controlling buried pipes, and that the office has incorrectly interpreted the term “fountain” as translated from Thome to be a water fountain. Applicant further states the term “fontainier” as presented in Thome more readily translates to “hydrant” and that the disclosed intended use of Thome essentially has nothing to do with drinking fountains at all. However, contrary to applicant’s position, it should be first noted that the claimed invention is not a combination of a drinking apparatus and any sort of fountain. The claimed invention is simply a tube involving three sections with a central bore extending through the three sections with varying relative dimensions. Thus, regardless of whether Thome teaches a wrench, Thome still teaches the exact same structure as presented in applicant’s claimed invention. Regardless of whether Thome teaches a connection to a hydrant instead of a water fountain, the fact is Thome teaches a connection to a further device which requires fluid flow. Applicant stated that the office has incorrectly interpreted the term fountain as it’s presented in Thome, however this is inaccurate. The interpretation of Thome did not rely on the idea that Thome teaches a “water fountain” of any kind, but merely that Thome demonstrates a tube having the same structure as applicant’s claimed invention and that this tube is capable of being connected in some way to a further device requiring fluid flow. Emphasis added. MPEP 2114, paragraph II, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752